Citation Nr: 0600077	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
fracture to the right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2003 rating determination by the Waco, Texas, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The veteran contends that his service-connected lumbar spine 
and right little finger disabilities are more disabling than 
the current evaluations reflect.  Although he underwent an 
examination for VA purposes in October 2004, the veteran's 
representative has challenged the adequacy of that VA 
examination, on the basis that the claims folder was not made 
available to the examiner and that, as a result, the current 
record is inadequate to render a fully informed decision on 
the issue without the benefit of medical expertise.  VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

The Board further notes that VA has revised the regulations 
for evaluating disabilities of the spine, with the most 
recent revision effective September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  In addition, the rating criteria for evaluating 
disability involving single or multiple digits of the hand 
were amended, effective August 26, 2002.  While the rating 
criteria for the little finger impairment does not appear to 
have changed, a note under Diagnostic Code 5227 now requires 
that a medical determination must ". . . consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand."  

Review of the record reflects that, although the veteran was 
afforded a VA examination of the back and right little finger 
subsequent to the recent revisions and that these regulatory 
changes were considered in the most recent Supplemental 
Statement of the Case, dated in November 2004, VA 
examinations in 2003 and 2004 do not appear to may not have 
sufficiently addressed the symptomatology contemplated by the 
new provisions.  The Board concludes that this further 
supports the finding that a new examination is warranted with 
respect to the veteran's service-connected low back disorder 
and right little finger.

To that end the veteran should undergo additional VA 
examination to obtain findings specific to the rating 
criteria for increased evaluations for the veteran's spine 
and right little finger disabilities.  The examination should 
include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his examinations in 
2004.  The examiner should also render findings as to extent 
of functional loss due to pain and/or weakness, to include 
with repeated use and during flare-ups.  See 38 U.S.C.A. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  


1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
recent treatment of his lumbar spine and 
right little finger.  The RO should take 
appropriate steps to obtain any pertinent 
evidence and information identified but 
not provided by the veteran, to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should also inform the veteran 
of the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service-
connected right little finger.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the right little finger, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

3.  Thereafter, the veteran should be 
referred for a VA examination to 
determine the nature and severity of his 
service connected lumbar spine and right 
little finger.  The claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms for each disability.  

a.  The examination should include 
any diagnostic testing that is 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing 
prior to completing the report.  The 
examiner should describe in detail 
all symptoms reasonably attributable 
to the service-connected lumbar 
spine and right little finger 
disabilities, and their current 
severity.

b.  With respect to the spine, the 
examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the 
nearest five degrees and, if less 
than the maximum ranges of motion 
specified in Note 2 to the General 
Rating Formula for Diseases and 
Injuries of the Spine, at 38 C.F.R. 
§ 4.71a, whether the ranges of 
motion found are normal and, if so, 
the examination must set forth an 
explanation of the reasons for such 
assessment.  Also, the examiner 
should determine whether there is 
any ankylosis, and, if so, whether 
it is favorable or unfavorable.  

c.  In examining the right little 
finger the examiner should indicate 
the range of motion expressed in 
degrees, including the specific 
limitation of motion due to pain, 
and state the normal range of 
motion.  The examiner should opine 
whether an additional evaluation is 
warranted for resulting limitation 
of motion of other digits or 
interference with overall function 
of the right hand.

Further, the examiner should offer 
opinion as to whether, in view of 
the overall functional limitations 
imposed by the veteran's right 
little finger disability, it is at 
least as likely as not that such 
disability is comparable to (1) 
favorable or unfavorable ankylosis 
of the right little finger; or (2) 
amputation of the finger.  If 
disability comparable to amputation 
of the finger is found, the examiner 
must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint 
or through the proximal phalanx; (b) 
at the metacarpophalangeal joint or 
through proximal phalanx; or (c) 
with metacarpal resection.

d.  With respect to both the spine 
and right little finger, the 
examiner should set forth the extent 
of any functional loss present in 
the veteran's spine and right little 
finger due to weakened movement, 
excess fatigability, incoordination, 
or pain on use.  The examiner should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions from 
pain on motion, and the effect the 
service-connected spine and right 
little finger disabilities have upon 
veteran's daily activities.  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected 
spine and right little finger should 
be described in adequate detail.  

e.  Any additional impairment on 
use, or in connection with any 
flare-up should be described for 
each disability in terms of the 
degree of additional range-of-motion 
loss.  The conclusion of the 
examiner should reflect review of 
the claims folder, and the 
discussion of pertinent evidence.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
With regard to the right little finger 
the RO should consider whether referral 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


